      Case 2:19-cv-00495-SMV-KRS Document 77 Filed 02/03/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

LABORATORY CORPORATION OF
AMERICA, INC.,

       Plaintiff,

v.                                                                    No. 19-cv-0495 SMV/KRS

SCOTT McMAHON, M.D. and
WHOLE WORLD HEALTH CARE, P.C.,

       Defendants.

        ORDER SETTING PRETRIAL CONFERENCE AND NON-JURY TRIAL

       THIS MATTER is before the Court on a telephonic status conference held on

February 2, 2021. The following settings and deadlines are hereby imposed.

       A Pretrial Conference will be held on May 24, 2021, at 9:30 a.m. MDT, in a courtroom

to be determined in Albuquerque, New Mexico. Lead trial counsel must be present for the

Pretrial Conference. The parties need not be present.

       The Non-Jury Trial will begin on June 7, 2021, at 9:00 a.m. MDT, and end no later than

June 11, 2021, in a courtroom to be determined in Albuquerque, New Mexico.

       Witness lists, designations of deposition testimony, exhibit lists and books of exhibits, and

requested findings of fact and conclusions of law are due no later than May 10, 2021. The parties

must confer about any disputes prior to filing objections. Objections are due no later than

May 17, 2021.
       Case 2:19-cv-00495-SMV-KRS Document 77 Filed 02/03/21 Page 2 of 3




        The parties are encouraged, but not required, to submit trial briefs outlining basic legal

theories, anticipated evidence in support of the theories, and the legal basis of any anticipated

evidentiary disputes. The briefs are due no later than June 1, 2021.

        Witness Lists: The parties shall file their witness lists, which must disclose both witnesses

that the parties “will call” and witnesses that they “may call” at trial. Witnesses shall be listed in

the order in which they will be called to testify at trial.

        Designations of Deposition Testimony: The parties shall file designations of deposition

testimony that they intend to use at trial. The designations must state the pages and lines of the

deposition to be used. Counsel must submit copies of the depositions to my chambers by the due

date above and must highlight the parts of the depositions that are to be used. Marking must comply

with D.N.M.LR-Civ. 10.6. These requirements do not apply to cross-examination or rebuttal of a

witness presented in person at trial.

        Exhibits: The parties shall file one list of stipulated exhibits and separate lists of contested

exhibits. Together, they shall also submit two books of marked exhibits to my chambers. The first

book shall include exhibits that the parties stipulate to be admissible and shall be labeled

consecutively. The second book shall include exhibits whose admissibility is contested and shall

be labeled consecutively, beginning with the next sequential number after the final stipulated

exhibit designation. For instance, if there are 50 stipulated exhibits, 20 contested plaintiff’s

exhibits, and 20 contested defendant’s exhibits, the first notebook shall contain stipulated exhibits

numbered 1 to 50. The second notebook shall contain plaintiff’s contested exhibits numbered 51

through 70 and defendant’s contested exhibits numbered 71 through 90.




                                                    2
      Case 2:19-cv-00495-SMV-KRS Document 77 Filed 02/03/21 Page 3 of 3




       Requested Findings of Fact and Conclusions of Law: The parties shall file requested

findings of fact and conclusions of law. In addition, the requested findings of fact and

conclusions    of   law   should    be   emailed     in   Microsoft   Office    Word     format   to

vidmarproposedtext@nmd.uscourts.gov.

       Parties should notify Information Systems Help Desk at 505-348-2110 by June 1, 2021, if

they plan to use audio-visual or other courtroom technology during trial. Parties are responsible

for operating this equipment during trial. Parties should be prepared to proceed without the

equipment in the event it breaks or otherwise becomes unavailable. Trial time will not be utilized

for resolving technology issues. Additionally, parties should notify chambers by June 1, 2021, if

anyone whose presence is required for trial plans to bring electronic equipment into the courthouse.

Parties must provide the names of the individuals, their role in the trial, and the type of equipment

they will be bringing.

       IT IS SO ORDERED.


                                                      ______________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
                                                      Presiding by Consent




                                                 3
